Kupferman, J. P., concurs in a memorandum as follows:
I concur in the result on the basis that the initial determination should be made by the administrative agency. If it were not for that, we should proceed to determine the matter. Inasmuch as many of the tenants were served, it matters not whether the rest received personal service. There is no doubt that they had actual notice, and the issue of metering can be determined with reference to those who appear and be binding by estoppel against the others.